Citation Nr: 1451853	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for headaches to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico. This claim was remanded in January 2014 by the Board for a medical examination/opinion and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination/opinion in May 2014 and issuing a supplemental statement of the case.


FINDINGS OF FACT

1. The Veteran's current headache condition is a contemplated symptom of his service-connected sinusitis.

2. There is no separate diagnosis of a migraine or headache disability for the Veteran.


CONCLUSION OF LAW

The criteria for service connection for headaches to include as secondary to service-connected sinusitis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2009.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes VA medical records, private medical records, witness statements, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448 . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reflects that the Veteran has complained and received treatment for sinus headaches. (See April 2014 VA examination, October 2009 VA examination and 2014-2006 private medical records). The objective credible clinical evidence reflects that the Veterans headaches are directly related to his service-connected sinus condition. (See April 2014 VA examination). While the record reflects that the Veteran experiences sinus headaches, for the reasons below, the Board finds that the Veteran does not have a current disability for VA purposes.

As noted above the Veteran experiences headaches associated with his service-connected sinusitis. However, headache symptoms associated with chronic sinusitis are contemplated within the rating criteria. See 38 C.F.R. § 4.97, Diagnostic Code 6513. Furthermore, the Veteran's sinus related headaches contributed in the result of a 30 percent disability rating for sinusitis. (See May 2004 rating decision). 

An April 2014 VA examination reflects that the Veteran's current headache condition is at least likely as not proximately due to or the result of the Veteran's service-connected disability, sinusitis. The examiner explained that headaches the Veteran is currently experiencing is in the frontal region and is consistent with an individual having sinus headaches. Additionally, the examiner noted the Veteran's consistent symptomatic complaint of headaches in regard to his service-connected sinus condition. 

The record does not reflect nor does the Veteran assert that the Veteran's headache condition is separate and distinct from his sinus disability. Rather, the Veteran has consistently stated that his headaches are due to his service-connected sinusitis. (See June 2011, June 2010, and May 2010 statements in support of claim). The evaluation of same disability or the same manifestation under various diagnoses, a practice known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2014). In determining if separate ratings may be assigned for different service-connected conditions "[T]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). If the symptoms are "distinct and separate" then the individual is entitled to separate disability ratings for the various conditions. Id. Here, the Veteran is seeking service connection for headaches that are already associated as symptoms of his service-connected sinusitis. Thus, the Board finds a separate disability rating for the Veteran's headache condition is not warranted as it will amount to pyramiding, a prohibited practice.

As discussed above, the Veteran's headaches condition is not separate and distinct from his sinusitis. The record does not reflect that the Veteran's headache is due to any other condition nor has the Veteran been diagnosed with a headache or migraine condition not associated with his service-connected sinusitis. Therefore, as the Veteran's headache condition is merely a contemplated symptom of his service-connected sinus disability, there is no disability for which service connection may be granted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for headaches to include as secondary to service-connected sinusitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


